Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2016

                                      No. 04-16-00067-CV

                          IN THE INTEREST OF A.M., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-09974
                         Honorable Martha B. Tanner, Judge Presiding


                                         ORDER

        The reporter’s record was due March 11, 2016, but was not filed. On March 16, 2016,
this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice on April 25, 2016, by filing a notification of late record. In the
notification, the reporter stated, among other things, that the record was not filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
that appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). We therefore ordered appellant to provide written proof to this court on or before May
6, 2016, that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). We advised appellant that if there
was no response within the time provided, appellant’s brief would be due on or before May 26,
2016, and we would consider only those issues or points raised in appellant’s brief that did not
require a reporter’s record for a decision. See id. R. 37.3(c).

        On May 6, 2016, appellant filed a response and provided proof that arrangements had
been made to pay the court reporter for preparation of the record. Accordingly, we ORDER the
court reporter to file the reporter’s record in this court on or before June 9, 2016. Appellant’s
brief will be due thirty days after the date the reporter’s record is filed in this court.

       We order the clerk of this court to serve a copy of this order on the court reporter and all
counsel.

                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2016.


                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court